DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the coupled body" in lines 10 – 11.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 6 and 8 – 20 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	In regards to claim(s) 1, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a body configured to accommodate the first sensing part and the second sensing part therein and to support the first insert and the second insert.
In regards to claim(s) 16, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a first sensing part provided in the body and configured to sense first information related to the wheel to generate a first signal; a second sensing part provided in the body and configured to sense second information related to the wheel to generate a second signal; a first insert supported by the body and to which the first sensing part is fixed; a second insert supported by the body and to which the second sensing part is fixed.
In regards to claim(s) 17, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including connecting a first sensing part and a first connection part by arranging the first sensing part and one end portion of the first connection part on a first insert, and connecting a second sensing part and a second connection part by arranging the second sensing part and one end portion of the second connection part on a second insert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656